Exhibit 10.22




GENON ENERGY, INC.
INCENTIVE BONUS PLAN


ARTICLE I
PURPOSE OF THE PLAN
This plan is known as the GenOn Energy, Inc. Incentive Bonus Plan (the “Plan”)
and shall be effective as of October 11, 2017 (the “Effective Date”), which is
the date of the Plan’s adoption by the Board. The purpose of the Plan is to
enable GenOn Energy, Inc. (the “Company”) and its Subsidiaries (as defined
below) to better align the interests of the Company and participating employees
and independent contractors by providing such participating employees and
independent contractors with an opportunity to receive additional compensation
as outlined below. Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Amended Joint Chapter 11 Plan of
Reorganization of GenOn Energy, Inc. and its Debtor Affiliates filed at Docket
No. 782 (the “Plan of Reorganization”) as it may be amended or supplemented from
time to time, including all exhibits, schedules, supplements, appendices,
annexes and attachments thereto.
ARTICLE II    

DEFINITIONS
For purposes of the Plan, the following terms shall have the meanings set forth
below:
2.1        “Additional Marketed Assets” means any assets (other than Marketed
Assets) that are formally marketed (including asset-specific marketing materials
and asset-specific outreach to potential purchasers) as part of the Sales
Process.
2.2        “Aggregate Sales Proceeds” means the aggregate amount of Sales
Proceeds received in connection with any Sale of the Company and any and all
Approved Sales, in each case, net of any taxes, fees, and other expenses
incurred in connection with any Approved Sale or Sale of the Company.
2.3        “Approved Sale” means any anticipated sale of assets or equity
interests of the Company to a third party, in each case, for which definitive
documentation has been entered into during the Sales Process, excluding a Sale
of the Company.
2.4        “Asset Sale Bonus Pool” means, as applicable, with respect to any
applicable Measurement Date, 0.425% of the aggregate total combined value of (a)
the Aggregate Sale Proceeds of Approved Sales received on such Measurement Date
and/or (b) the net proceeds of any reverse breakup fee received by the Company
on such Measurement Date in connection with the termination of a contract the
consummation of the transactions thereunder would constitute any Approved Sale
and/or (c) in connection with the Board’s cancellation or termination of any a
contract the consummation of the transactions thereunder would constitute
Approved Sale in a circumstance where (i) the Company is required to pay a
break-up fee and (ii) the reorganized Board’s primary reason for terminating
such Approved Sale is a material change in market conditions, an amount equal to
the reorganized Board’s reasonable and good-faith determination of the Aggregate
Sale Proceeds that would have been received on any and all applicable
Measurement Dates associated with such Approved Sale had such Approved Sale not
been terminated; provided that if a Bonus Amount is paid in respect of an asset
or equity interest pursuant to this clause (c), no further Bonus Amounts shall
be paid in respect of such asset or equity interest.
2.5        “Board” means the independent Governance Committee of the Board of
Directors of the Company or, after Emergence, the Board of Directors of the
reorganized Company.


1





--------------------------------------------------------------------------------




2.6        “Bonus Amount” means, with respect to any given Measurement Date, the
amount payable to a Participant under the Plan, as of such Measurement Date,
which shall be determined by dividing the applicable Bonus Pool for such
Measurement Date by the total number of Bonus Units outstanding on such
Measurement Date for such Bonus Pool, and then by multiplying such value by the
number of Bonus Units held by such individual Participant on such date; provided
that in no event shall more than sixty percent (60%) of any Bonus Pool be
allocated to Bonus Units held by the Chief Executive Officer and any amount not
paid as a result of this proviso shall be removed from the Bonus Pool.
2.7        “Bonus Pool” means, as applicable, each Asset Sale Bonus Pool, the
Sale Bonus Pool and the Value Creation Bonus Pool.
2.8        “Bonus Unit” means a non-voting unit of measurement, which entitles a
Participant to receive a payment in cash equal to a portion of the applicable
Bonus Pool in accordance with the terms of the Plan.
2.9         “Cause” shall have the same meaning as “Cause” as set forth in any
employment agreement or severance agreement between the Company and the
Participant and, if no such agreement exists, means the occurrence of any of the
following events: (a) the Participant’s conviction of, or plea of nolo
contendere to, a felony (other than in connection with a traffic violation other
than driving under the influence) under any state or federal law; (b) the
Participant’s willful and continued failure to substantially perform his or her
essential job functions after receipt of written notice from the Company; (c) an
act of fraud or willful and material misconduct with respect, in each case, to
the Company, by the Participant; (d) a material breach of any applicable
restrictive covenants (including non-compete, non-solicitation of employees or
customers, non-disparagement, confidentiality, assignment of inventions, or
other material restrictive covenants) applicable to the Participant; or (e) a
willful and material violation of a material policy of the Company.
2.10     “Code Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury regulations and other official guidance
promulgated thereunder.
2.11    “Company” shall have the meaning set forth in ARTICLE I hereof.
2.12    “Daily Market AEV” means, with respect to any Trading Day, the product
of (a) the volume-weighted average price of the New Common Stock on such Trading
Day and (b) the number of shares of New Common Stock outstanding at the close of
such Trading Day.
2.13    “Effective Date” shall have the meaning set forth in ARTICLE I hereof.
2.14    “Emergence” means the Company’s emergence from Chapter 11 bankruptcy
proceedings.
2.15    “Fair Market Value” means (a) with respect to Sales Proceeds received
prior to Emergence, the fair market value of any property or securities as
determined in good faith and in consultation with the GenOn Steering Committee
by the Board as in effect before Emergence, and (b) with respect to Sales
Proceeds received post-Emergence, the fair market value of any property or
securities as determined in good faith by the reorganized board.
2.16    “Good Reason” shall have the same meaning as “Good Reason” as set forth
in any employment agreement or severance agreement between the Company and the
Participant and, if no such agreement exists, means, unless otherwise agreed to
in writing by the Participant, (a) any diminution or adverse change in the
Participant’s title(s); (b) a material change in the Participant’s reporting
relationship within the Company; (c) a material diminution in the Participant’s
authority, responsibilities or duties or material interference with the
Participant’s carrying out his duties; (d) the assignment of duties inconsistent
with the Participant’s position or status with the Company as of the date
hereof; (e) a relocation of the Participant’s primary place of employment to a
location more than 50 miles further from the Participant’s primary residence
than the current location of the Company’s offices; or (f) any other material
breach of the terms of this Plan or any other material written agreement that
breach is not cured within 30 days after the Participant’s delivery of a written
notice of such breach to the Company. In order to invoke a termination for Good
Reason, the Participant must provide written notice to the Company within 15
days of becoming aware of such event, the Company




2







--------------------------------------------------------------------------------




must fail to cure such event within 30 days of such notice and the Participant
must terminate his employment, if at all, within 30 days of the expiration of
such cure period of any event of Good Reason.
2.17    “Market AEV” means an amount equal to the volume-weighted average of the
Daily Market AEV, taken over the ninety (90) Trading Days following the
effective date of the Plan of Reorganization (the “VWAP Period”). In calculating
the Market AEV (appropriately adjusted in the case of a stock split or similar
event), the Daily Market AEV shall be adjusted (y) to include the value of any
distributions, other than distributions of New Common Stock, received by Holders
of GenOn Notes Claims under the Plan of Reorganization (i) on the effective date
of the Plan of Reorganization or (ii) during the VWAP Period, and (z) in
connection with any Approved Sale that is consummated during the VWAP Period, to
add the signed difference between (A) the amount of any Sales Proceeds actually
received on account of such Approved Sale and (B) the contracted purchase price
in the applicable asset purchase agreement or other definitive documentation for
such Approved Sale. The adjustment described in clause (y)(ii) shall be made
only for the period beginning on the distribution date of the distribution
referred to in clause (y), and the adjustment described in clause (z) shall be
made only for each Trading Day during the VWAP Period on which the information
in clause (z)(B) was publicly available but the information in clause (z)(A) was
not.
2.18    “Marketed Assets” means the following assets of the Company marketed as
part of the Sales Process: (a) Hunterstown CCGT, (b) Canal Units 1 and 2, (c)
Choctaw and (d) Bowline.
2.19    “Measurement Date” means, (a) with respect to an “Asset Sale Bonus Pool”
or a “Sale Bonus Pool”, (i) each date on which the Company receives Sales
Proceeds and/or proceeds of any reverse breakup fee, (ii) each date on which the
Company pays a breakup fee or (ii) the date on which a contract the consummation
of the transactions thereunder would constitute an Approved Sale or Sale of the
Company has been terminated and the Board has determined that (A) no break fee
is payable by the Company and (B) the Company is not entitled to a reverse break
fee and (b) with respect to the Value Creation Bonus Pool, the last day of the
VWAP Period.
2.20    “New Common Stock” means the shares of common stock in Reorganized GenOn
to be issued and distributed as set forth in the Plan of Reorganization.
2.21    “Participant” means any employee of, independent contractor of, or other
person affiliated with the Company or its Subsidiaries who is selected to
participate in the Plan in accordance with ARTICLE IV hereof.
2.22    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
2.23    “Plan” shall have the meaning set forth in ARTICLE I hereof.
2.24    “Sale Bonus Pool” means with respect to any applicable Measurement Date,
0.425% of the aggregate total combined value of (a) the Sale Proceeds received
on such Measurement Date in respect of a Sale of the Company and/or (b) the net
proceeds of any reverse breakup fee received by the Company on such Measurement
Date in connection with the termination of a contract the consummation of the
transactions thereunder would constitute a Sale of the Company and/or (c) in
connection with the Board’s cancellation or termination of a contract the
consummation of the transactions thereunder would constitute a Sale of the
Company in a circumstance where (i) the Company is required to pay a break-up
fee and (ii) the reorganized Board’s primary reason for terminating such Sale of
the Company is a material change in market conditions, an amount equal to the
reorganized Board’s reasonable and good-faith determination of the Sale Proceeds
that would have been received on any and all applicable Measurement Dates
associated with such Sale of the Company had such Sale of the Company not been
terminated; provided that if a Bonus Amount is paid in respect of the
termination of a contract, the consummation of the transactions thereunder would
constitute a Sale of the Company, pursuant to this clause (c), no further Bonus
Amounts shall be paid in respect of any future potential or completed Sale of
the Company.
2.25    “Sale of the Company” means a sale (or a series of related sales, taken
in the aggregate) (a) of fifty percent (50%) or more of the common stock of the
Company or New Common Stock or (b) of all or substantially all of the




3







--------------------------------------------------------------------------------




assets of the Company, in either case, to a third party and for which definitive
documentation has been entered into during the Sales Process.
2.26    “Sales Proceeds” means the value of the proceeds received on a
Measurement Date by the Company in connection with the consummation of any
Approved Sale or Sale of the Company, as applicable. Sales Proceeds shall
include the assumption of funded debt and proceeds received in any form, with
the value of any non-cash proceeds being equal to the Fair Market Value of such
proceeds, net of any taxes, fees, and other related expenses; provided that the
assumption of liabilities (other than funded debt) shall not constitute Sales
Proceeds.
2.27    “Sales Process” means the process pursuant to which the Company is
exploring potential third-party asset sales, as set forth in the Debtors’ Motion
for Entry of an Order (I) Approving Marketing Process Procedures, (II)
Authorizing the Debtors to Pay the Fees and Expenses of the Note Holder, and
(III) Granting Related Relief, filed at Docket No. 686, including, without
limitation, (a) the sale of assets already covered by such motion, and (b) a
sale of all or substantially all of the assets of the Company.
2.28     “Subsidiary” means, with respect to the Company, any corporation,
limited liability company, partnership, association or other business entity of
which (a) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.
2.29    “Threshold Plan Recovery” means an amount equal to 68 percent (68%) of
the amount of Allowed GenOn Notes Claims as of the effective date of the Plan of
Reorganization.
2.30    “Trading Day” means any date on which major stock exchanges, including,
without limitation, the New York Stock Exchange, are open for business.
2.31    “Value Creation Bonus Pool” means an aggregate amount based of the
excess, if any, of the Market AEV over Threshold Plan Recovery (“Value
Creation”) as follows:
Amount of Value Creation within each Tier
Percentage
Tier 1: $0 to $100 million
0.5%
Tier 2: $100 million to $200 million
1.25% (plus Tier 1 payout)
Tier 3: $200 million to $318.7 million
2.0% (plus Tier 1 and Tier 2 payout)
Tier 4: Above $318.7 million
2.75% (plus Tier 1, Tier 2, and Tier 3 payout)







4







--------------------------------------------------------------------------------




ARTICLE III    

ADMINISTRATION
3.1        General. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to (a) select
Participants, (b) determine the number of Bonus Units granted to Participants
under the Plan, (c) adjust the terms and conditions applicable to any Bonus
Unit, (d) determine the conditions and restrictions, if any, subject to which
payments hereunder will be made, (e) determine whether the conditions and
restrictions applicable to any payment have been met, (f) interpret the Plan,
and (g) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate. Decisions
of the Board on all matters relating to the Plan shall be in the Board’s sole
discretion and shall be conclusive and binding upon the Participants, the
Company and all other Persons to whom rights to receive payments hereunder have
been transferred in accordance with Section 5.1 hereof. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with applicable federal and state
laws and rules and regulations promulgated pursuant thereto. Determinations made
by the Board under the Plan need not be uniform and may be made selectively
among eligible individuals under the Plan, whether or not such individuals are
similarly situated.
3.2        Plan Expenses. The expenses of the Plan shall be borne by the
Company.
3.3        Unfunded Arrangement. Except as otherwise set forth herein, the
Company shall not be required to establish any special or separate fund or make
any other segregation of assets to assume the payment of any Bonus Amount under
the Plan, and rights to the payment of such Bonus Amounts shall be no greater
than the rights of the Company’s general unsecured creditors.
3.4        Delegation. The Board may, to the extent permissible by law, delegate
any of its authority hereunder to such Persons as it deems appropriate.
ARTICLE IV    

PARTICIPATION AND PAYMENT
4.1        Participation. Participation in the Plan shall be limited to those
Participants selected by the Board from time to time.
4.2        Grant of Bonus Units. The Board, in consultation with the GenOn
Steering Committee, shall determine the Participants to whom Bonus Units are
granted under the Plan. There shall be no limit to the number of Bonus Units
that may be granted under the Plan by the Board, and no Participant who is
granted Bonus Units under the Plan shall have any right to protection from any
dilution resulting from Bonus Units granted to other Participants under the Plan
at any time. The Board may impose such vesting or other restrictions on the
Bonus Units granted under the Plan as it determines in its sole discretion and
may revoke all or any portion of an award of Bonus Units; provided that all
Bonus Units will be forfeited by a Participant upon such Participant’s
termination of employment or other service at any time and by the Company for
Cause or by the Participant without Good Reason; provided further that for
purposes of calculating any “Bonus Amount” for any other Participant, any
Participant’s Bonus Units, whether vested or unvested, shall continue to be
included in the total number of Bonus Units outstanding as of any Measurement
Date after any termination or resignation of such Participant’s employment.
4.3        Determination of Bonus Pool.
(a)    Asset Sale Bonus Pool. The amount of the Asset Sale Bonus Pool and each
Participant’s Bonus Amount shall be determined by the Board as soon as
practicable following each Measurement Date, as applicable, relating to an
Approved Sale.




5







--------------------------------------------------------------------------------




(b)    Sale Bonus Pool. The amount of the Sale Bonus Pool and each Participant’s
Bonus Amount shall be determined by the Board as soon as practicable following
each Measurement Date, as applicable, relating to a Sale of the Company.
(c)    Value Creation Bonus Pool. The amount of the Value Creation Bonus Pool
and each Participant’s Bonus Amount shall be determined by the Board as soon as
practicable following the applicable Measurement Date.
4.4        Employment Requirement. Subject to Section 4.5, payment of any Bonus
Amount to a Participant under the Plan shall be conditioned upon such
Participant’s continued employment with the Company through the date on which
the Bonus Amount becomes payable.
4.5         Termination by Company without Cause or by the Participant with Good
Reason. In the event that a Participant is terminated by the Company for a
reason other than Cause or the Participant resigns with Good Reason, in either
case, before payment of any applicable Bonus Amount herein, such Participant
shall be entitled to receive, in accordance with Section 4.6(c) hereof:
(a)    a Bonus Amount from the Value Creation Bonus Pool based on the amount of
Bonus Units issued to the Participant from the Value Creation Bonus Pool that
are vested as of the Participant’s termination or resignation of employment,
(b)    a Bonus Amount from the Asset Sale Bonus Pool based on the amount of
Bonus Units issued to the Participant that are vested as of the Participant’s
termination or resignation of employment for the following: (i) for any Approved
Sale to the extent involving (1) a sale of the Marketed Assets or (2) a sale of
the Additional Marketed Assets, in each case, within 6 months after the earlier
of (A) the date of such Participant’s termination or resignation and (B) the
effective date of the Plan of Reorganization; and (ii) for any Approved Sale
constituting any sale of assets of the Company not described in the foregoing
clause (i), entered into within 60 days after the earlier of (A) the date of
such Participant’s termination and (B) the effective date of the Plan of
Reorganization; and
(c)    a Bonus Amount from the Sale Bonus Pool based on the amount of Bonus
Units issued to the Participant that are vested as of the Participant’s
termination or resignation of employment for any Sale of the Company, in each
case, within 6 months after the earlier of (A) the date of such Participant’s
termination or resignation and (B) the effective date of the Plan of
Reorganization.
4.6         Payment Timing and Form of Bonus Amount.
(a)    Payment of Bonus Amount from Asset Sale Bonus Pool. Subject to the
provisions of Section 4.4 and 4.5 hereof and the satisfaction of any vesting
condition imposed by the Board with respect to the Bonus Units at the time of
grant, all Bonus Amounts from the Asset Sale Bonus Pool that become payable
hereunder shall be paid to Participants as follows:
(i)
For any Approved Sale for which definitive documentation is entered into during
calendar year 2017 (a “2017 Asset Sale”), the Company will pay to the
Participant the applicable Bonus Amount from the Asset Sale Bonus Pool in a
single, cash lump-sum within thirty (30) days following each Measurement Date,
as applicable; provided that if such payment for any 2017 Asset Sale is not
reasonably expected to be made by March 14, 2018, the Company will pay to the
Participant, via payroll, as a taxable advance of compensation, the Company’s
reasonable good-faith estimate of the Bonus Amount that will become payable to
the Participant on the Measurement Date associated with such Approved Sale
(i.e., assuming such 2017 Asset Sale actually closes) (the “2017 Advance
Amount”), net of any required withholdings or deductions (the “2017 Net Advance
Amount”), no sooner than January 2, 2018 and no later than March 14, 2018.

(ii)
For any Approved Sale for which definitive documentation is entered into during
calendar year 2018 (a “2018 Asset Sale”) the Company will pay to the Participant
the applicable Bonus Amount from the Asset Sale Bonus Pool in a single, cash
lump-sum within thirty (30) days following each





6







--------------------------------------------------------------------------------




Measurement Date, as applicable; provided that if such payment is not reasonably
expected to be made by March 14, 2019, the Company will pay to the Participant
via payroll, as a taxable advance of compensation, the Company’s reasonable
good-faith estimate of the Bonus Amount that will become payable to the
Participant on the Measurement Date associated with such Approved Sale (i.e.,
assuming such 2018 Asset Sale actually closes) (the “2018 Advance Amount”), net
of any required withholdings or deductions (the “2018 Net Advance Amount”), no
sooner than January 2, 2019 and no later than March 14, 2019.
(iii)
For any Approved Sale for which definitive documentation is entered into during
calendar year 2019 (a “2019 Asset Sale”) the Company will pay to the Participant
the applicable Bonus Amount from the Asset Sale Bonus Pool in a single, cash
lump-sum within thirty (30) days following each Measurement Date, as applicable;
provided that if such payment is not reasonably expected to be made by March 14,
2020, the Company will pay to the Participant via payroll, as a taxable advance
to current compensation, the Company’s reasonable good-faith estimate of the
Bonus Amount that will become payable to the Participant on the Measurement Date
associated with such Approved Sale (i.e., assuming such 2019 Asset Sale actually
closes) (the “2019 Advance Amount”), net of any required withholdings or
deductions (the “2019 Net Advance Amount”), no sooner than January 2, 2020 and
no later than March 14, 2020.

(iv)
As a condition to a Participant’s right to receive any 2017 Advance Amounts,
2018 Advance Amounts or 2019 Advance Amounts, the Participant will, to the
extent not previously executed, execute documentation instructing the Company to
deposit the full 2017 Net Advance Amounts, 2018 Net Advance Amounts and 2019 Net
Advance Amounts into an escrow account or trust established by the Company for
Participants in the Plan that is exempt from the claims of the Company’s and the
Participants’ creditors (the “Trust”). The 2017 Advance Amounts, 2018 Advance
Amounts and/or 2019 Advance Amounts will, as applicable, be released from the
Trust and delivered to the Participant or the Company, as applicable, in
accordance with the provisions of Section 4.7 of this Plan.

(v)
Notwithstanding anything to the contrary contained within this Section 4.6(a),
any payment of Bonus Amounts that would otherwise be made in respect to unvested
Bonus Units from the Asset Sale Bonus Pool will be held and paid in a single,
cash lump-sum within thirty (30) days following the applicable vesting date only
if and when such Bonus Units have vested.

(b)    Payment of Bonus Amount from Value Creation Bonus Pool. Subject to the
provisions of Section 4.4 and 4.5 hereof and the satisfaction of any vesting
condition imposed by the Board with respect to the Bonus Units at the time of
grant, all Bonus Amounts from the Value Creation Bonus Pool that become payable
hereunder shall be paid to Participants in a single, cash lump sum payment as
soon as practicable following, but in no event later than thirty (30) days
following the last day of the VWAP Period. Any payment of Bonus Amounts that
would otherwise be made in respect to unvested Bonus Units from the Value
Creation Bonus Pool will be held and paid in a single, cash lump-sum within
thirty (30) days following the applicable vesting date only if and when such
Bonus Units have vested.
(c)    Payment of Bonus Amount from Sale Bonus Pool. Subject to the provisions
of Section 4.4 and 4.5 hereof and the satisfaction of any vesting condition
imposed by the Board with respect to the Bonus Units at the time of grant, all
Bonus Amounts from the Sale Bonus Pool that become payable hereunder shall be
paid to Participants as follows:
(i)
For any Sale of the Company for which definitive documentation is entered into
during calendar year 2017 (a “2017 Company Sale”) the Company will pay to the
Participant the applicable Bonus Amount from the Sale Bonus Pool in a single,
cash lump-sum within thirty (30) days following the Measurement Date; provided
that if such payment is not reasonably expected to be made by March 14, 2018,
the Company will pay to the Participant via payroll, as a taxable advance of
compensation, the Company’s reasonable good-faith estimate of the Bonus Amount
associated with net proceeds of any reverse breakup fee that would be received
by the Company on such Measurement Date in connection with the termination of a
contract the consummation of the transactions thereunder would





7







--------------------------------------------------------------------------------




constitute of a Sale of the Company (i.e., assuming such 2017 Company Sale
terminates with the Company receiving payment of a reverse breakup fee) (the
“2017 Advance Breakup Fee”), net of any required withholdings or deductions (the
“2017 Net Advance Breakup Fee”), no sooner than January 2, 2018 and no later
than March 14, 2018.
(ii)
For any Sale of the Company for which definitive documentation is entered into
during calendar year 2018 (a “2018 Company Sale”) the Company will pay to the
Participant the applicable Bonus Amount from the Sale Bonus Pool in a single,
cash lump-sum within thirty (30) days following the Measurement Date; provided
that if such payment is not reasonably expected to be made by March 14, 2019,
the Company will pay to the Participant via payroll, as a taxable advance of
compensation, the Company’s reasonable good-faith estimate of the Bonus Amount
associated with net proceeds of any reverse breakup fee that would be received
by the Company on such Measurement Date in connection with the termination of a
contract the consummation of the transactions thereunder would constitute of a
Sale of the Company (i.e., assuming such 2018 Company Sale terminates with the
Company receiving payment of a reverse breakup fee) (the “2018 Advance Breakup
Fee”), net of any required withholdings or deductions (the “2018 Net Advance
Breakup Fee”), no sooner than January 2, 2019 and no later than March 14, 2019.

(iii)
For any Sale of the Company for which definitive documentation is entered into
during calendar year 2019 (a “2019 Company Sale”) the Company will pay to the
Participant the applicable Bonus Amount from the Sale Bonus Pool in a single,
cash lump-sum within thirty (30) days following each Measurement Date; provided
that if such payment is not reasonably expected to be made by March 14, 2019,
the Company will pay to the Participant via payroll, as a taxable advance of
compensation, the Company’s reasonable good-faith estimate of the Bonus Amount
associated with net proceeds of any reverse breakup fee that would be received
by the Company on such Measurement Date in connection with the termination of a
contract the consummation of the transactions thereunder would constitute a Sale
of the Company (i.e., assuming such 2019 Company Sale terminates with the
Company receiving payment of a reverse breakup fee) (the “2019 Advance Breakup
Fee”), net of any required withholdings or deductions (the “2019 Net Advance
Breakup Fee”), no sooner than January 2, 2020 and no later than March 14, 2020.

(iv)
As a condition to a Participant’s right to receive any 2017 Advance Breakup Fee,
2018 Advance Breakup Fee or 2019 Advance Breakup Fee, the Participant will, to
the extent not previously executed, execute documentation instructing the
Company to deposit the full 2017 Net Advance Breakup Fee, 2018 Net Advance
Breakup Fee and 2019 Net Advance Breakup Fee into the Trust. The 2017 Advance
Breakup Fee, 2018 Advance Breakup Fee and/or 2019 Advance Breakup Fee will, as
applicable, be released from the Trust and delivered to the Participant or the
Company, as applicable, in accordance with the provisions of Section 4.7 of this
Plan.

(v)
In addition to the amounts payable by the Company pursuant to Sections 4.6(c)(i)
- (iv) with respect to any Sale Bonus Pool, the Company will pay all Bonus
Amounts in excess of any 2017, 2018 or 2019 Advance Breakup Fees, as applicable,
from the Sale Bonus Pool payable with respect to a Sale of the Company in a
single, cash lump-sum within thirty (30) days following each Measurement Date
applicable to a Sale of the Company. Notwithstanding anything to the contrary
within this Section 4.6(c), any payment of Bonus Amounts that would otherwise be
made in respect to unvested Bonus Units from the Sale Bonus Pool will be held
and paid in a single, cash lump-sum within thirty (30) days following the
applicable vesting date only if and when such Bonus Units have vested.

(d)    General. Upon acceptance of payment of any Bonus Amount payable to a
Participant under the Plan, such Participant shall be deemed to have (i)
accepted all aspects of the calculation of the applicable Bonus Pool and
applicable Bonus Amount, and (ii) unconditionally released and discharged the
Company and any and all of the Company’s parent companies, partners,
Subsidiaries, affiliates, successors and assigns and any and all of its and
their past and/or present officers, directors, partners, agents, employees and
representatives from any and all claims in




8







--------------------------------------------------------------------------------




connection with, or in any manner related to or arising under, the Plan with
respect to such Bonus Amount, including the determination of such Bonus Amount
and any other matter associated therewith.
4.7    Certain Matters Related to Advance Amounts
(a)    Release from Trust. In the event that any Bonus Amount associated with
any Approved Sale or Sale of the Company, in each case for which a 2017, 2018 or
2019 Net Advance Amount or 2017, 2018 or 2019 Net Advance Breakup Fee (each
referred to herein as the “Net Advance Amount”) was deposited into the Trust in
accordance with Section 4.6(a) or 4.6(c) of the Plan, is calculated by the
Company as of the applicable Measurement Date to be equal to or more than the
applicable 2017, 2018 or 2019 Advance Amount or the 2017, 2018 or 2019 Advance
Breakup Fee (each referred to herein as the “Advance Amount”), (i) the Net
Advance Amount will be released to the Participant within 10 days following the
Measurement Date and (ii) the Company will pay to the Participant, within 10
days following the Measurement Date, the excess, if any, of the Bonus Amount
over the Advance Amount value of the portion of the Bonus Amount that was
underpaid (if any), less any required withholdings.
(b)    Clawback from Executive. In the event that any Bonus Amount associated
with any Approved Sale or Sale of the Company, in each case for which a Net
Advance Amount was deposited into the Trust in accordance with Section 4.6(a) or
4.6(c) of the Plan, is calculated by the Company as of the applicable
Measurement Date to be less than the applicable Advance Amount, the Company will
be entitled to claw back a portion of the Advance Amount from the Trust and/or
the Participant as follows:
(i)
If the Measurement Date associated with an Approved Sale or Sale of the Company
occurs in the same calendar year as the date on which the applicable Net Advance
Amount was deposited into the Trust, the Company will be entitled to claw back
from the Trust the excess of the Net Advance Amount over the after-tax portion
of the Bonus Amount as actually calculated (such excess as determined by the
Company with such determination conclusive and binding on the Participant)
within 10 days following the Measurement Date. The remaining Net Advance Amount,
if any, associated with the applicable Approved Sale or Sale of the Company will
be released from the Trust to the Participant on the 10th day following the End
Date. Any such recoupment will be considered to be a rescission of the
applicable payment and the Company will be entitled to recoup all employment and
income taxes withheld and remitted to governmental agencies in connection with
such payment.

(ii)
If the Measurement Date associated with any Approved Sale or Sale of the Company
occurs in a calendar year following the calendar year in which the applicable
Net Advance Amount was deposited into the Trust, the Company will be entitled to
claw back from the Trust the excess of the Net Advance Amount over the after-tax
portion of the Bonus Amount as actually calculated (such excess as determined by
the Company with such determination conclusive and binding on the Participant),
within 10 days following the Measurement Date. The remaining Net Advance Amount,
if any, associated with the applicable Approved Sale or Sale of the Company will
be released from the Trust to the Participant on the 10th day following the
Measurement Date. In addition, within 10 days following the date on which the
Participant files a tax return for any year in which a deduction is available
for any excess taxes paid in respect of any Bonus Amount, the Participant will
pay the Company an amount equal to the tax savings realized by the Participant
from any such deduction.

ARTICLE V    

MISCELLANEOUS
5.1        Nontransferability. No rights to receive payment under the Plan may
be transferred other than by will or the laws of descent and distribution. Any
transfer or attempted transfer of a right to receive payment under the Plan
contrary to this Section 5.1 hereof shall be void. In case of an attempted
transfer by a Participant of a right to receive payment pursuant to the Plan
contrary to this Section 5.1 hereof, the Board may in its sole discretion
terminate such right.




9







--------------------------------------------------------------------------------




5.2        Rights of Participants. Nothing in the Plan shall interfere with or
limit in any way any right of the Company or any of its Subsidiaries to
terminate any Participant’s employment or other service at any time and for any
reason (or no reason), nor confer upon any Participant any right to continued
service with the Company or any of its Subsidiaries for any period of time or to
continue such Participant’s present (or any other) rate of compensation. No
employee of the Company and/or its Subsidiaries shall have a right to be
selected as a Participant.
5.3        Withholding Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any amount due and payable by the Company to any
Participant (or secure payment from such Participant in lieu of withholding) the
amount of any withholding or other tax due from the Company with respect to any
amount payable to such Participant under the Plan.
5.4        Amendment and Termination of the Plan. The Board may suspend or
terminate the Plan or any portion thereof at any time and may amend it from time
to time in such respects as the Board may deem advisable; provided, however,
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Bonus Units granted prior to such
amendment, suspension or termination, may not be impaired without the consent of
such Participant.
5.5        Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of the Plan.
5.6        Titles and Headings. The headings and titles used in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan.
5.7        Indemnification. In addition to such other rights of indemnification
as they may have as members of the Board, the members of the Board shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any action, suit or proceeding to which they or any of
them may be party by reason of any action taken or failure to act under or in
connection with the Plan or any rights granted thereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding; provided that
any such Board member shall be entitled to the indemnification rights set forth
in this Section 5.7 hereof only if such member has acted in good faith and in a
manner that such member reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that such conduct was unlawful; and provided,
further, that upon the institution of any such action, suit or proceeding, a
Board member shall give the Company written notice thereof and an opportunity,
at its own expense, to handle and defend the same before such Board member
undertakes to handle and defend it on such Board member’s own behalf.
5.8        Governing Law. The Plan shall be governed by the laws of the State of
Delaware, without giving effect to any choice of law provisions that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.
5.9        Code Section 409A. Although the Company makes no guarantee with
respect to the tax treatment of payments hereunder and shall not be responsible
in any event with regard to non-compliance with Code Section 409A, the Plan is
intended to either comply with, or be exempt from, the requirements of Code
Section 409A. To the extent that the Plan is not exempt from the requirements of
Code Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. Accordingly, the Company reserves the right to amend the provisions
of the Plan at any time and in any manner without the consent of Participants
solely to comply with the requirements of Code Section 409A and to avoid the
imposition of the additional tax, interest or income inclusion under Code
Section 409A on any payment to be made hereunder. Notwithstanding the foregoing,
in no event whatsoever shall the Company be liable for any additional tax,
interest, income inclusion or other penalty that may be imposed on a Participant
by Code Section 409A or for damages for failing to comply with Code Section
409A.




10





